                                            UNITED STATES DISTRICT COURT
                                                                                                     filed
                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                                                     OCT -3 2018
                                                    OAKLAND DIVISION
                                                                                                     SUSAN Y SOONG
United States of America,                                   Case No. vS-ALioQ, - nA 6-NorthIrn DilTRlCTt^FCalifornia
                                                                                                         OAKLAND


                  Plaintiff,                                STIPULATED ORDER EXCLUDING
                                                            TIME UNDER THE SPEEDY TRIAL ACT
        V.

                         WAUSAaO
                  Defendant.

For the reason stated by the parties on the record on.      2>/2>oi2 • the Court excludes time under the Speedy
Trial Act from         vo (a / x.oi8     , to               and finds that the ends ofjustice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The Court makes this finding and bases this continuance on the following factors:

                      Failure to grant a continuance would be likely to result in a miscarriage of justice.
                      See 18 U.S.C. § 3I61(h)(7)(B)(I).

                      The case is so unusual or so complex, due to [circle applicable reasons] the number of
                      defendants, the nature of the prosecution, or the existence of novel questions of fact
                      or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                      itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

                      Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                      taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                      Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
                      counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                           18 U.S.C. § 3161(h)(7)(B)(iv).

                      Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                      necessary for effective preparation, taking into account the exercise of due diligence.
                      See 18 U.S.C. § 3161(h)(7)(B)(iv).

             ^        For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C. §
                      3161(b) and waived with the consent of the defendant under Federal Rules of Criminal Procedure
                      5.1(c) and (d).

                      For the reasons stated on the record, it is fiarther ordered that time is excluded imder 18 U.S.C. §
                      3161(h)(l)(E)(F) for delay resulting from removal/transport of the defendant to another district.

IT IS SO ORDERED.


DATED:           >0
                                                                  'Kandis A. Westmore
                                                                   United States Magistrate Judge

STIPULATED:
                       Attorney for Defendant                      Assistant United States Anomey
